EXHIBIT 10(f)(7)

AMENDMENT NO. 6 TO 2008 RESTATEMENT OF XEROX CORPORATION

UNFUNDED RETIREMENT INCOME GUARANTEE PLAN

W I T N E S S E T H:

WHEREAS, Xerox Corporation (the “Employer”) has established the Xerox
Corporation Unfunded Retirement Income Guarantee Plan, which is presently set
forth in the “2008 Restatement of Xerox Corporation Unfunded Retirement Income
Guarantee Plan”, as amended by Amendments No. 1 through 5 (the “Plan”), and

WHEREAS, the Employer desires to amend the Plan,

NOW, THEREFORE, the Plan is hereby amended as follows:

1.    Effective September 1, 2009, Section 9.4 shall be amended by adding a new
subsection (c) thereto, to read in its entirety as follows:

       “(c) The Company may provide a Vesting schedule, other than the Vesting
schedule set forth in subsections (a) and (b) of this section with respect to
the Localization Transition Benefit of any Employee, in writing in the relevant
Localization Agreement.”

2.    Effective September 1, 2009, Section 9.7(c) is amended to read in its
entirety as follows:

       “(c) The right to a benefit under the September 2009 Localization
Agreement will be Vested in accordance with Section 9.4(c), except that the
Vested percentage will be 100% upon a Change in Control.”

The foregoing amendment is effective as of the date stated herein. In all other
respects, the Plan remains unchanged.

IN WITNESS WHEREOF, the Employer has caused this Amendment to be signed as of
this 10th day of March, 2010.

 

XEROX CORPORATION

By:

 

/s/ Thomas J. Maddison

 

Thomas J. Maddison

Vice President, Human Resources